MEMORANDUM **
Yi Xu Chen appeals from the 36-month sentence imposed following his guilty-plea conviction for alien smuggling, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Chen contends that the district court erred by permitting the Government to move for a substantial assistance departure as to only Count 4. We conclude that the district court did not plainly err. See 18 U.S.C. § 3553(e); cf. Wade v. United States, 504 U.S. 181, 185-87, 112 S.Ct. 1840,118 L.Ed.2d 524 (1992).
Chen also contends that the district court erred at sentencing by failing to consider the Sentencing Guidelines and the other factors contained in 18 U.S.C. § 3553(a). Because Chen did not object at sentencing, plain error review applies. See United States v. Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993); United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir.2008). We conclude that no relief is warranted because Chen has not shown that any error affected his substantial rights. See Dallman, 533 F.3d at 761-62.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.